Citation Nr: 1401228	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than February 19, 2010, for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD) with mood disorder.       

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from January 1976 to March 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2010 and January 2011 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  The Veteran currently resides within the jurisdiction of the Louisville, Kentucky VARO.
               
In November 2012, while sitting at the RO in Louisville, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

During the videoconference hearing, the Veteran submitted a lay statement in support of his claim for a TDIU rating.  The Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c). Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

The preponderance of the evidence of record is against a finding of a grant of a 70 percent disability rating for PTSD with mood disorder any earlier than the current effective date of February 19, 2010.   


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 2010, for the grant of a 70 percent rating for PTSD with mood disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran appealed the effective date of the grant of a 70 percent rating for PTSD with mood disorder.  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).

Regardless, VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters.  In March 2003, May 2004, and March 2006, VA sent pre-adjudication letters.  At the time these letters were sent, the Veteran was trying to establish entitlement to service connection for PTSD.  Thus, these letters informed him of the evidence required to substantiate his underlying service-connection claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  In addition, the March 2006 letter specifically advised the Veteran notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

In an August 2005 rating action, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from November 6, 2001.  The Veteran disagreed with the 30 percent evaluation and he subsequently filed a timely appeal.  In an October 2010 rating action, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with mood disorder and increased the disability rating from 30 percent to 70 percent disabling, effective from February 19, 2010.  The Veteran disagreed with the effective date for the 70 percent rating and filed a timely appeal.  In June 2012, the RO sent him a post-adjudication letter that was specific to his earlier effective date claim.      

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim.  VA and private medical records relevant to his earlier effective date claim are in the file.  All records he identified as relating to this claim have been obtained, to the extent possible.  Significantly, he has not alleged that there are any outstanding medical records probative of his claim that still need to be obtained.  In addition, he was provided VA examinations in May 2005, December 2008, and February 2010 which included findings as to the symptomatology of his psychiatric impairment which are consistent with the treatment records on file as well as the relevant rating criteria.  No inaccuracies or prejudice has been demonstrated with respect to these examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Veteran testified at a hearing before the undersigned in November 2012.  The Court of Appeals for Veterans' Claims (Court) held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The hearing was held in accordance with Bryant.  In the present case, the issue on appeal was clearly set forth.  It is clear that all outstanding evidence has already been obtained.  

In this case, there is no indication that the Veteran does not understand what is necessary to substantiate his claim.  Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claim; hence, he has not been prejudiced.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  See 38 C.F.R. § 3.103 (2013).  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Analysis

The Veteran maintains that he is entitled to an effective date prior to February 19, 2010, for the assignment of a 70 percent disability rating for his service-connected PTSD with mood disorder.

Review of the evidence shows that in an August 2005 rating action, the Veteran was awarded service connection for PTSD and assigned a 30 percent evaluation under Diagnostic Code 9411, effective from November 6, 2001, the date of claim.  The Veteran disagreed with the rating assigned.  In an October 2010 rating action, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with mood disorder and increased the disability rating from 30 percent to 70 percent disabling, effective from February 19, 2010, the date of a VA examination which showed increased symptoms for the service-connected PTSD with mood disorder.  Thereafter, the Veteran disagreed with the assignment of February 19, 2010, as the effective date of his 70 percent disability evaluation. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  That is, the effective date shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).     

With respect to evaluations for PTSD, PTSD is rated under the General Rating Formula for Mental Disorders, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  These provisions provide for a 100 percent disability rating when PTSD results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id. 

On February 19, 2010, the Veteran underwent a VA examination.  At that time, the examiner noted that while the Veteran did not have a history of suicide attempts, suicidal thoughts were present.  Specifically, the Veteran reported that he had experienced fleeting suicidal ideations, with no current active intent or plan.  He indicated that thoughts of his children prevented him from acting on his suicidal ideations.  The Veteran was also found to have obsessive/ritualistic behavior on this examination, with examples listed thereof.  His speech was found to be rapid, becoming mumbled at times.  His thought process was noted as being rambling, circumstantiality; that he was over inclusive with details; difficult to redirect; and frequently spoke over the examiner.  He reported a history of moderate brief panic attacks, the frequency of which could not be ascertained.  His impulse control was found to be fair, and it was noted that he had no episodes of violence.  Nevertheless, he endorsed anger/irritability, and that while he denied physical altercations he did engage in verbal altercations.  His attitude toward the examiner was also noted to be irritable.  Although he was found to have the ability to maintain minimum personal hygiene, his general appearance was noted to be mildly disheveled on this examination.  Moreover, he provided anecdotal evidence regarding his difficulty in adapting to stressful circumstances (including work or a worklike setting.).  Following the mental status evaluation, the examiner assigned a Global Assessment of Functioning (GAF) score of 50, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

In an October 2010 rating action, the RO determined that the February 19, 2010 VA examination showed an increase in the symptomatology of the Veteran's PTSD with mood disorder.  Thus, the RO increased the disability rating for the Veteran's PTSD with mood disorder from 30 percent to 70 percent disabling under Diagnostic Code 9411, effective from February 19, 2010.  Because the Veteran's appeal stems from his disagreement with the effective date of the assigned 70 percent evaluation, the Board must determine whether the facts support a rating of 70 percent prior to February 19, 2010.  

Upon a review of the evidence of record prior to February 19, 2010, the Board acknowledges that in the May 2005 VA examination report, the examiner noted that the Veteran's speech was pressured during manic and hypogamic states.  In addition, there were findings of pressured speech in certain treatment records such as March 2006.  However, the records did not indicate that the Veteran's speech was circumstantial, circumlocutory, or stereotyped.  For example, other records such as those dated in October 2003, December 2003, May 2004, and February 2005, note that his speech was clear.  In addition, in records from October 2006, it was reported that the Veteran's speech was goal directed and normal in rate and volume, with average productivity; there was no evidence of tangentiality or circumstantiality.  Moreover, in the December 2008 VA examination report, the examiner found that the Veteran's speech was unremarkable.

A thorough review of the evidence on file, including the May 2005 and December 2008 VA examination reports, do not support a finding that the Veteran experienced flattened affect or panic attacks more than once a week during the period prior to February 19, 2010.  In fact, in the December 2008 VA examination report, the examiner specifically found that the Veteran's affect was normal and he did not have panic attacks.

The Board also finds that the Veteran's PTSD did not result in difficulty in understanding complex commands, impaired judgment, and/or impaired abstract thinking during the period prior to February 19, 2010.  His treatment records consistently reflect that he was found to be alert and fully oriented during this period, with no evidence of delusions or hallucinations, or suicidal or homicidal ideation.  In the May 2005 VA examination report, the examiner noted that the Veteran was capable of managing daily living activities.  In records from October 2006, it was indicated that there was no thought disorder, that the Veteran's attention span was in the full range, that his concentration was fair, his judgment and insight were appropriate, and that there was no impairment in executive functioning noted.  In the December 2008 VA examination report, the examiner noted that the Veteran was able to do serial 7's and interpret proverbs appropriately.  In addition, the examiner found the Veteran's thought process and content to be unremarkable; that he understood outcome of behavior regarding judgment; that he understood he had a problem regarding insight; and that he had average intelligence.  Moreover, the examiner specifically stated that the Veteran did not have reduced reliability and productivity due to PTSD symptoms, but did result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.      

The Board further finds no evidence of impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks) during the period prior to February 19, 2010.  For example, the December 2008 VA examination found the Veteran's remote, recent, and immediate memory to all be normal.

Prior to February 19, 2010, the Veteran was assigned multiple GAF scores in the treatment records on file that were either in the 51 to 60 range, or the 61 to 70 range.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See DSM-IV.  In the May 2005 VA examination report, the examiner assigned a GAF score of 60, and specifically stated that such impairment was moderate.  Similarly, in the December 2008 VA examination report, the examiner assigned a GAF score of 64, and stated that there was mild social and occupational impairment due to PTSD.

In short, on competent medical evaluation during the pertinet period, the Veteran was consistently assigned GAF scores reflecting no more than mild to moderate impairment.  The Board also finds that these scores are consistent with the anecdotal evidence provided by the Veteran regarding his impairment during this period.  

In light of the above, the Board finds that prior to February 19, 2010, the evidence of record does not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Therefore, as the evidence does not show that the Veteran's PTSD with mood disorder met the criteria for a 70 percent rating prior to February 19, 2010, an earlier effective date for the 70 percent evaluation is not warranted.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 at an earlier date.  In arriving at this decision, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits with respect the assignment of an earlier effective date for the 70 percent rating. The preponderance of the evidence is against a finding that the disability picture for the Veteran's PTSD with mood disorder more nearly approximates the criteria for a 70 percent disability rating before February 19, 2010.  Consequently, the Board finds that an effective date prior to February 19, 2010, for the award of the 70 percent disability rating for the Veteran's service-connected PTSD with mood disorder is not warranted.


ORDER

Entitlement to an effective date earlier than February 19, 2010, for the grant of a 70 percent rating for PTSD with mood disorder is denied.   


REMAND

In this case, the Veteran contends that his service-connected PTSD with mood disorder prevents him from obtaining and/or maintaining employment.  Thus, in February 2012, he underwent a VA examination in order to determine whether his service-connected psychiatric disability interfered with his employability.  However, the examiner stated that she could not render an opinion as to whether the Veteran's PTSD rendered him unemployable because the Veteran came across as an unreliable historian.  Nevertheless, the Board notes that an opinion as to how the Veteran's service- connected PTSD with mood disorder affects his ability to work is required before the Board can decide the TDIU issue.  [Emphasis added.]  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the Veteran should be afforded a new VA examination in order to address the issue of whether he is unemployable due to his service- connected disability.  
 
In a VA Social Security Administration (SSA) Inquiry, dated in October 2010, although it was noted the Veteran was no longer considered disabled, it appears that he was previously considered disabled and was receiving SSA disability benefits.  As the RO has not yet attempted to obtain any SSA disability determination and the underlying medical records, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as any medical records in its possession.  A response, negative or positive, must be associated with the claims file.  

2.  The RO must schedule the Veteran for a VA psychiatric examination to determine to what extent his service-connected PTSD with mood disorder provides limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests must be conducted. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD with mood disorder alone precludes him from securing or following substantially gainful employment consistent with his education and occupational experience?

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  The RO must address all evidence received after the issuance of the last supplemental statement of the case (SSOC) which was in June 2012.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative an SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


